[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] March 14, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXVII 1940 Act Registration Number:811-21481 1933 Act Registration Numbers:333-111589, 333-124509 CIK:0001274458 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXVII, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 28, 2013 American Century Variable Portfolios, Inc. February 22, 2013 Dreyfus Investment Portfolios February 14, 2013 Dreyfus Variable Investment Fund February 14, 2013 MFS® Variable Insurance Trust February 28, 2013 Neuberger Berman Advisers Management Trust February 19, 2013 Oppenheimer Variable Account Funds February 27, 2013 PIMCO Variable Insurance Trust March 1, 2013 Rydex Variable Trust March 11, 2013 SBL Fund March 11, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
